BRITT, Judge.
While the dates of certain previous orders are different, and the rates per KWH and total amounts of money involved are not the same, the questions of law presented by this appeal are substantially the same as those presented in State of North Carolina ex rel. Utilities Commission and Duke Power Company, Applicant v. Rufus L. Edmisten, Attorney General, No. 7610UC209, opinion filed this day. For the reasons stated in that opinion, the orders appealed from in this cause are
Affirmed.
Judge Hedrick concurs.
Judge Martin .dissents.